SUN CAPITAL ADVISERS TRUST SC BlackRock Inflation Protected Bond Fund Supplement dated March 10, 2010 To the Initial Class and Service Class Prospectuses, each dated May 1, The following replaces the portfolio manager information for SC BlackRock Inflation Protected Bond Fund under “About the Portfolio Managers” on page 63 in the Initial Class Prospectus and page 62 in the Service Class Prospectus, effective immediately:One of the three joint portfolio managers named in the Fund’s prospectus is no longer managing the Fund.The remaining two portfolio managers will continue to manage the Fund. Fund Fund Manager(s) Manager since Positions during past five years SC BlackRock Inflation Protected Bond Fund (Jointly managed) Stuart Spodek 2008 Managing Director, BlackRock, since 2002. Co-Head of US Fixed Income within Fixed Income Portfolio Management Group (since 2007), Portfolio Manager (since 1995), and Analyst (since 1993) at BlackRock Advisors, LLC. Brian Weinstein 2008 Managing Director, BlackRock, since 2007. Co-Portfolio Manager, BlackRock, since 2005. Member of Portfolio Management Group at BlackRock Advisors, LLC (since 2002). Member of Portfolio Analytics Group at BlackRock Advisors, LLC (2000-2002).
